



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Paul v. CUMIS Insurance Company,









2012 BCCA 35




Date: 20120120

Docket: CA038875

Between:

Susan A. Paul and
Susan A. Paul, Executrix of
The Will of Dennis Paul, Deceased

Respondents
Appellants by Cross Appeal

(Plaintiffs)

And

CUMIS Life
Insurance Company

Appellant
Respondent by Cross Appeal

(Defendant)

And

North Shore Credit
Union

Respondent

(Defendant)




Before:



The Honourable Madam Justice Saunders





The Honourable Mr. Justice Lowry





The Honourable Mr. Justice Frankel




On appeal from: Supreme
Court of British Columbia, March 7, 2011
(
Paul v. CUMIS Life Insurance Company
, 2011 BCSC 276,
Vancouver Registry S092800)

Oral Reasons for Judgment




Counsel for the Appellant:



E.B. Lyall, Q.C.





Counsel for the Respondent:



R.R.E. DeFilippi





Place and Date of Hearing:



Vancouver, British
  Columbia

January 20, 2012





Place and Date of Judgment:



Vancouver, British
  Columbia

January 20, 2012




[1]

LOWRY J.A.
: This action arises out of an insurers denial of
coverage under a policy of mortgage life insurance. The questions are twofold.
The first is whether the policy lapsed and terminated before the person whose
life was insured died. The second is whether the policy was reinstated after he
died. For reasons indexed as 2011 BCSC 276, Mr. Justice Ehrcke, before whom a
summary trial was conducted, decided the policy had lapsed but had been
reinstated. He held the insurer liable in damages of $292,063.69. The insurer
appeals.

[2]

In March 2001, CUMIS Life Insurance Company entered into a contract of
group mortgage life insurance with North Shore Credit Union. Under the terms of
the policy issued to the credit union, which was the designated policyholder
and beneficiary, the insurer agreed that, upon its approval of applications
made in each instance, it would insure the lives of the credit unions members
for borrowed amounts.

[3]

Dennis and Susan Paul were members of the credit union where they
maintained a joint account. In June 2006, they renewed a loan of approximately
$650,000 for which they were jointly liable. The loan was secured by a mortgage
on their home. The property was registered to Ms. Paul. Mr. Paul made
application, which the insurer approved, for $300,000 insurance on his life
under the policy in respect of the loan and agreed to pay a premium of $393 a
month. The insurer issued a Certificate of Insurance to him. The premium was
paid through the Pauls joint account by automatic withdrawal each month until
August 28, 2008. Thereafter, no premium was paid.

[4]

The policy provides for a grace period and reinstatement after
termination as follows:

GRACE PERIOD

There is a 31 day Grace Period. This means that, if a premium
is not paid on or before the date it is due, it may be paid during the
following 31 days. During the Grace Period, the Certificate of Insurance
remains in force. The Grace Period does not apply to the first premium.

REINSTATEMENT

If any Insured Borrower does not pay the required premium
within the Grace Period, the Certificate of Insurance terminates at the end of
the Grace Period. The Certificate of Insurance may be reinstated without
evidence of insurability if all premiums that are past due are paid within 60
days from the premium due date.

If an Insured Borrower wishes to
become insured again after the 60 day reinstatement period has expired, he must
complete an Application for Insurance and submit it to CUMIS and it will be
treated as a new Application for Insurance.

[5]

The insurer wrote to Mr. Paul twice in October concerning the failure to
pay the premiums and the lapse of the policy. The letters were delivered but he
did not open them.

[6]

Mr. Paul died on November 24, 2008. By that time three months of premium
had not been paid.

[7]

That evening, Karen Monsarrat, a friend of Ms. Paul, discovered the
insurers unopened letters among Mr. Pauls papers. The next day, at Ms. Pauls
request, she telephoned the insurer. She spoke with a call centre
representative. She says she told him she was Ms. Paul. She inquired about the
status of the insurance but said nothing about Mr. Paul having died. The
representatives note of the conversation accords with what Ms. Monsarrat says
she was told in response to her inquiry: advised member policy had lapsed and
required $1,179 (3 months premiums) to reinstate. What she was told was wrong
because, where the 60-day reinstatement period under the policy has expired, as
it had, an insured borrower must complete a new application for insurance.

[8]

In any event, Ms. Paul immediately made the payment and the insurer then
wrote to Mr. Paul confirming the insurance had been reinstated effective
August 28, 2008. The insurer advised:

The
premium payment of $1,179.00 pays your certificate to November 29, 2008. Effective
December 20, 2008, $393.00 will be withdrawn through your account.

[9]

Thereafter the credit union made a claim for the benefits payable
under the policy on Mr. Pauls death. The insurer declined to pay the
claim. It informed the credit union the policy had been reinstated in error and
offered to return the three months of premium Ms. Paul had paid. She declined
to accept it.

[10]

As the executrix of her husbands estate under his will, and on her own
behalf, Ms. Paul claims the insurer is liable for damages suffered in respect
of the repayment of the outstanding balance of the insured part of the loan
because the credit unions claim was wrongly denied.

[11]

Ms. Paul contends the policy did not lapse for non-payment of premiums
and terminate prior to her husbands death because the insurer did not give
notice it was terminating the policy by registered mail as required by s. 17(1)
of the
Insurance Act
, R.S.B.C. 1996, c. 226. But even if the provision
applied to the subject policy, which the judge determined was not the case, it
is of no consequence because the insurer did not terminate the policy. It
lapsed and was terminated by its terms. I agree with the judges conclusion in
this regard.

[12]

Ms. Paul then contends that if the policy terminated before her husband
died, it was validly reinstated after he died when she paid the insurer the
premiums for three months despite the payment having been made as a consequence
of the call centre representatives error. The judge accepted this to have been
the case for two reasons. First, the insurer effectively waived the requirement
that Mr. Paul complete a new application form, which of course could not have
been done, and agreed to reinstate the policy on payment of three months
premiums. Second, once the payment was made, the insurer was thereafter
estopped from asserting the insurance had not been reinstated because Ms. Paul
relied to her detriment on what the call centre representative had said in
making the payment.

[13]

The judge did not address whether Ms. Paul could maintain an action
against the insurer in either of the two capacities in which she sues. He did
not state what if any cause of action she has. Nor did he consider whether she
was in either capacity legally able to arrange to have the insurance reinstated
given she was not the policyholder, the insured, or the beneficiary. On the
view I take of the appeal, it is not necessary to say more in this regard. I do
not consider the payment of $1,179 Ms. Paul made after her husband had died
rendered the insurer liable on the policy to pay almost $300,000.

[14]

In my view, the insurance on Mr. Pauls life could not have been
reinstated once he was no longer alive because, unknown to the insurer, there
was no longer any insurance risk. The reinstatement of insurance is an insurers
agreement to again insure a risk for premiums to be paid as agreed in the first
instance. When the insurer wrote to Mr. Paul confirming the insurance had
been reinstated, it was agreeing to again insure his life for premiums to be
paid. But there was no life to insure:  there was no continuing insurance risk.
There was no reinstatement possible.

[15]

What Ms. Paul effectively contends for is not reinstatement of the
insurance on Mr. Pauls life but rather the insurers agreement to pay the
claim despite the insurance having terminated before Mr. Paul died. But there
was no such agreement. The insurer was not even asked to do so let alone having
agreed.

[16]

No question of waiver arises. What the call center representative told
Ms. Monsarrat could only have been based on the mistaken belief Mr. Paul was
alive. The representative had no reason to think otherwise. A valid waiver
requires complete knowledge of, and a conscious intention to abandon, ones
rights:
Saskatchewan River Bungalows v. Maritime Life
, [1994] 2 S.C.R.
490 at 500. There can be no suggestion the representative consciously abandoned
the insurers right to deny coverage when, unknown to him, the insurance had
terminated before Mr. Paul died. And there can have been no estoppel. Apart
from the three months of premium she paid, Ms. Paul suffered no loss by reason
of relying on what was said by the representative. She was not deprived of the
opportunity to obtain insurance on Mr. Pauls life the loss of which is the
basis of the claim made against the insurer. At best she was entitled to the
return of her money which the insurer tendered and she rejected.

[17]

When Mr. Paul died, his life was not insured because three months of
premiums had not been paid. The insurance had terminated. The insurer was not
liable to pay what would be a claim of almost $300,000. It said it had
reinstated the insurance without knowing Mr. Paul had died. Ms. Paul seeks to
take advantage of it having done so to have it held liable for the amount of
the claim in any event. That she cannot do.

[18]

I would allow the appeal and dismiss the action with costs here and in
the trial court below.

[19]

SAUNDERS J.A.
:  I recognize the unfortunate circumstances of the
case. Nonetheless I agree that the law for good reasons is as Mr. Justice Lowry
describes. For those reasons, the appeal must be allowed.

[20]

FRANKEL J.A.
: I, too, agree with Mr. Justice Lowry.

[21]

SAUNDERS J.A.
: The appeal is allowed. The action is dismissed
with costs here and in the trial court to the defendant appellant.

The Honourable Mr. Justice Lowry

The
Honourable Madam Justice Saunders


